Title: To Thomas Jefferson from J. Phillipe Reibelt, 23 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 23 Janv. 1806.
                        
                        Il ne me reste—d’apres l’observation tres juste, que Mr. Randolph—vient de me faire relat. a ma demande
                            pour la Caution—il ne me reste—comme je Vous ai dit dans ma derniere, d’autre Moyen, que d’executer le bound a la
                            Nouvelle Orleans.
                        Je m’embarquerais donc dans cette intention sur un batiment, qui va partir dans peu des jours—et Vous prie—de me donner, si cela se peut, une petite Lettre pour le Gouverneur Mr. Clairborn. 
                  Je Vous presente les plus prof. et les
                            plus sinc. hommages.
                        
                            Reibelt.
                        
                    